Name: Commission Regulation (EEC) No 519/87 of 20 February 1987 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2. 87No L 52/12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 519/87 of 20 February 1987 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal reduced ; whereas, the applications lodged relate to total quantities which exceed the quantities available ; whereas, under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3928/86 of 16 December 1986 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 3985/86 of 23 December 1986 laying down detailed rules for the application of import arrangements provided for by Regu ­ lations (EEC) No 3927/86 and (EEC) No 3928/86 in the beef and veal sector (2) provides in Article 7 that applica ­ tions for and the issue of import licences for the meat referred to in Article 1 (1 ) (d) thereof are to be effected in accordance with the provisions of Articles 12 and 15 of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the applica ­ tion of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 3815/85 0 ; Whereas Article 1 (1 ) (d) of Regulation (EEC) No 3985/86 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms in 1987 at 10 000 tonnes ; Whereas Article 15 (6) (d) of Regulation (EEC) No 2377/80 lays down that the quantities applied for may be Article 1 All applications for import licences in respect of February 1987 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 3985/86 are hereby met to the following extent, 3,343 % of the quantity requested. Article 2 Applications for licences in respect of the meat referred to in Article 1 entered in accordance with Articles 12 and 15 of Regulation (EEC) No 2377/80 are no longer honoured from 1 March 1987. Article 3 This Regulation shall enter into force on 21 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 365, 24. 12. 1986, p. 2. (2) OJ No L 370, 30. 12. 1986, p. 37. (3) OJ No L 241 , 13 . 9 . 1980, p. 5. (4) OJ No L 368, 31 . 12. 1985, p . 11 .